-', 

                                                                      FILED 

 1                                                                     DEC 2 0 2018
 2                                                                CLERK,   u.s. DISTRICT COURT 

                                                               SOUTHERN OlSTRfCr OF CAUFORNIA 

 3                                                                                         DEPUTY

 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT 

 9                         SOUTHERN DISTRICT OF CALIFORNIA 

10      UNITED STATES OF AMERICA,                        Case No.: 17-CR-2511-GPC
11                       Plaintiff,
12           v.                                          ORDER OF RESTITUTION
13
        ARACELI RAZO (6),
14          Defendant.
15
16
17 IT IS HEREBY ORDERED:

18         1.    Pursuant to 18 U.S.C. §3663A(a)(1), Defendant ARACELI RAZO shall pay
19 restitution in the amount of $1,500,000 as a result of her conviction for Conspiracy to
20 Transport Stolen Goods in Interstate and Foreign Commerce, in violation of 18 U.S.C. §
21 371.
22          2.    This Order shall be subject to an Amended Order of Restitution, which shall
23 address joint and several liability between the defendant and co-defendants, and identify
24 the victims and their respective losses.
25          3.    Restitution is due and payable immediately. Notwithstanding any other
26 provision ofthis Restitution Order, the government may enforce restitution at any time. The
27 defendant shall make a bona fide effort to pay restitution in full as soon as practicable.

28
 ... 
   -;   ....


                     4.   During any period of incarceration, the defendant shall pay restitution through
  1

 2 
 the Inmate Financial Responsibility Program at the rate of 50% of the defendant's income,
 3 
 or $25.00 per quarter, whichever is greater. Upon release from custody, the defendant shall
 4 
 pay restitution at the rate of$500 per month, subject to modification upon further agreement
 5 of the parties or order of the court.

 6

                     5.   This payment schedule does not foreclose the United States from exercising
 7 
 all legal actions, remedies, and process available to collect the restitution judgment.
           6.   The defendant shall forward all restitution payments, by bank or cashier's
 8

 9 
 check or money order payable to the "Clerk, U.S. District Court," to:

10                        Clerk of the Court 

                          United States District Court 

11 
                      Southern District of California 

12 
                      333 West Broadway, Suite 420 

                          San Diego, CA 92101 

13 

14 
     7.       The Court has determined that the defendant does not have the ability to pay
15 interest. It is ordered that the interest requirement is waived.

16 
                 8.   Until restitution has been paid, the defendant shall notify the Clerk of the Court
17 
 and the United States Attorney's Office of any change in the defendant's economic
18 
 circumstances that might affect the defendant's ability to pay restitution no later than thirty
19 
 days after the change occurs.
20                   9.   Until restitution has been paid, the defendant shall notify the Clerk ofthe Court
21 
 and the United States Attorney's Office of any change in mailing or residence address, no
22 
 later than thirty days after the change occurs.
23 
                 IT IS SO ORDERED.
24 

25                   DATED:     f (/ ZV II j

26 

27 

28 


                                                                                         17CR0410-DMS 

